Cook, J.,
dissenting. The majority opinion views the issue presented by this case as a question of “what is right?” but I believe the true question is “who decides what is right?”
The General Assembly passed this legislation as part of its policy-making function, a function inherent in the legislative power. With this decision, however, the majority usurps the legislative function; it cloaks judicial legislation in the guise of constitutional scholarship. Unconstitutionality is a legitimate basis for overturning democratically enacted legislation, but even gentle scrutiny of the majority opinion shows that there is no justification for labeling this legislation unconstitutional.
We should be concerned by the use of judicial power to advance a particular social philosophy. When judges declare governmental actions unconstitutional based upon a personal distaste for the policies adopted through the legislative process, we cease to be governed by democracy.
Our Ohio Constitution restrains the powers and discretion of government — all three branches of it.
I
This case is about properly defining the term “intentional tort” in the employment context. In Harasyn v. Normandy Metals, Inc. (1990), 49 Ohio St.3d 173, 551 N.E.2d 962, this court distinguished “direct intent” intentional torts from other intentional torts. That case defined “direct intent” intentional torts as *310“where the actor does something which brings about the exact result desired.” Id. at 175, 551 N.E.2d at 964. It classified other intentional torts as where “the actor does something which he believes is substantially certain to cause a particular result, even if the actor does not desire that result.” Id. Prior decisions of this court have set forth a broad definition of the term in the employment context, including both direct intent and inferred intent within the definition of employer intentional tort. By enacting R.C. 2745.01, the General Assembly sought to statutorily narrow that common-law definition to “direct intent” torts only. The majority here determines the General Assembly has no authority to do this, but does not support its position with legitimate reasoning that R.C. 2745.01 offends both Sections 34 and 35, Article II of the Ohio Constitution.
II
The majority, citing Brady v. Safety-Kleen Corp. (1991), 61 Ohio St.3d 624, 576 N.E.2d 722, concludes that R.C. 2745.01 violates Section 34, Article II of the Ohio Constitution because it “clearly” does not further the “comfort, health, safety and general welfare of all employes.” Whether the legislation does or not, Section 34, Article II does not disqualify it.
Section 34, Article II resulted from claims that the General Assembly had no authority under the Constitution to legislate in the area of minimum wages and the like. The argument against enacting such laws was that they impaired the constitutional right to contract. So, the citizens approved a constitutional amendment setting forth that “[ljaws may be passed fixing and regulating the hours of labor, establishing a minimum wage, and providing for the comfort, health, safety and general welfare of all employes; and no other provision of the constitution shall impair or limit this power.” (Emphasis added.) Section 34, Article II, Ohio Constitution. From that, the majority gleans a prohibition against any legislation that does not “provid[e] for the comfort, health, safety and general welfare of all employes.” This section does not say that the General Assembly may pass only laws that provide for the comfort, health, safety, and general welfare of employees. It also does not say that no law may ever be passed that does not provide for the comfort, health, safety, and general welfare of employees. There is nothing in this grant of authority that can properly be read as a limitation on authority. Yet this is exactly the interpretation given it by a plurality in Brady and followed today.
It is interesting to note that in Rocky River v. State Emp. Relations Bd. (1988), 39 Ohio St.3d 196, 530 N.E.2d 1, and Rocky River v. State Emp. Relations Bd. (1989), 43 Ohio St.3d 1, 539 N.E.2d 103, this court was deeply divided on the issue of whether Section 34, Article II applied to anything more than wage and hour regulation. A mere two years later, the Brady plurality jumped from the hotly *311debated conclusion that Section 34, Article II allows broader legislation for the welfare of employees, to the specious conclusion that it prevents any legislation that is not specifically enacted for employees’ welfare. There is no better argument in today’s decision, just a repeat of the Brady rationale.
Moreover, for the majority to cite Section 34, Article II, a provision aimed at employee welfare, as a basis for holding R.C. 2745.01 unconstitutional is inconsistent with its premise that the injuries to Brady and Johnson were not sustained by them as employees — given that employer intentional torts fall outside the scope of employment. Justice Brown noted this inconsistency in his Brady concurrence when he stated, “[Section 34, Article II] does not apply to employer intentional torts because they are not part of the employment relationship.” Brady, 61 Ohio St.3d at 639, 576 N.E.2d at 733.
Accordingly, Section 34, Article II offers no basis for finding R.C. 2745.01 unconstitutional.
Ill
The other basis the majority cites for finding R.C. 2745.01 unconstitutional is the immunity/exclusivity provision of Section 35, Article II of the Ohio Constitution. The majority’s argument, resurrected from Brady, is that Section 35 grants authority to the General Assembly to enact laws regarding injuries occasioned within the employment context, and thus, somehow, this section thereby proscribes the passing of any laws affecting injuries outside the scope of employment. Like its Section 34 argument, the majority’s Section 35 argument is unconvincing in its efforts to convert a grant of authority into a restraint. Brady, 61 Ohio St.3d at 634, 576 N.E.2d at 729. Justice Brown also noted this inconsistency in his Brady concurrence, saying: “Intentional torts do not * * * come within the scope of Section 35, Article II. This does not mean, however, that the General Assembly has no power to modify intentional tort law by legislation. The legislature may do so in the exercise of its police power.” (Emphasis sic.) Id. at 640, 576 N.E.2d at 733.
The majority concedes that “the General Assembly has the authority, within constitutional limitations, to change the common law by legislation.” If, as Blankenship v. Cincinnati Milacron Chemicals, Inc. (1982), 69 Ohio St.2d 608, 23 O.O.3d 504, 433 N.E.2d 572, concludes, Section 35, Article II does not preempt common-law or statutory actions for employer intentional torts, then the General Assembly has authority to legislate in this area. This includes the authority to determine the contextual definition for intentional tort. If, as Brady concludes, Section 35, Article II precludes the legislation now at issue, then it can only be because such torts do arise within the course of employment. But Section 35, Article II cannot be both inapplicable to employer intentional torts and, at the *312same time, offended by any legislation regulating such torts. Yet those are exactly the contradictory conclusions reached by Brady and followed here.
IV
Though unnecessary in this dissent, I wish to take issue with the “outside the scope of employment” fiction initially employed in Blankenship. In Ruckman v. Cubby Drilling, Inc. (1998), 81 Ohio St.3d 117, 689 N.E.2d 917, this court stated that the phrase “in the course of employment” limited compensable injuries “to those sustained by an employee while performing a required duty in the employer’s service.” Id. at 120, 689 N.E.2d at 921. “An injury is compensable if it is sustained by an employee while that employee engages in activity that is consistent with the contract for hire and logically related to the employer’s business.” Id.
Blankenship involved employees who claimed they were rendered ill by exposure to noxious chemicals while performing assigned duties for their employer. Nevertheless, the Blankenship majority concluded that employer intentional torts, although occurring within the course of employment, were nonetheless excluded from the pervasive immunity provided by Section 35, Article II. Blankenship, 69 Ohio St.2d at 612-614, 23 O.O.3d at 507-508, 433 N.E.2d at 575-577.
In Brady, an employee who was on his shift, performing the duties expected of him, claimed he was injured when he helped clean up an accidental chemical spill caused by another employee, similarly performing his assigned duties for the same employer. In Walton v. Springwood Products, Inc. (1995), 105 Ohio App.3d 400, 401, 663 N.E.2d 1365, 1366, an employee was injured “in the course and scope of his employment” when his hand was caught in the machine he was operating for his employer. In Cook v. Cleveland Elec. Illum. Co. (1995), 102 Ohio App.3d 417, 419-420, 657 N.E.2d 356, 358, an employee was injured “in the course and scope of his employment” while performing “a normal part of his duties.” And in McGee v. Goodyear Atomic Corp. (1995), 103 Ohio App.3d 236, 239, 659 N.E.2d 317, 319, an employee claimed he suffered liver damage due to exposure to a chemical solvent “[throughout his employment.” See, also, Richey v. Johnson & Hardin Co. (July 17, 1998), Hamilton App. No. C-970767, unreported, 1998 WL 395899 (employee injured while cleaning a printing press for his employer); Jones v. Gen. Motors Corp. (May 9, 1997), Defiance App. No. 4-96-21, unreported, 1997 WL 232730 (employee fatally injured while performing an ordinary task assigned by his employer).
Despite what would seem to be an indisputable fact that all of these injuries arose in the course of employment, and despite the clear language of Section 35, Article II precluding remedies other than workers’ compensation for such ipju*313ries, the courts in these cases found that the employer could be liable to respond in damages. The facts in this case are similar. As the majority notes, Johnson himself concedes in his complaint that he was injured “during the course of his employment.” But, following Blankenship, the majority concludes that Johnson was injured outside the scope of his employment, although his injuries were sustained “while performing a required duty in the employer’s service,” Ruckman, 81 Ohio St.3d at 120, 689 N.E.2d at 921, and while “engage[d] in activity that is consistent with the contract for hire and logically related to the employer’s business.” Id. Our Constitution requires that such injuries be compensated by workers’ compensation in lieu of any other statutory or common-law remedy.
V
The morass created by Blankenship and its progeny concerning the definition of an employer intentional tort is exactly what the General Assembly attempted to remedy by enacting R.C. 2745.01 — to foreclose the filing of cases in derogation of the clear language of Section 35, Article II and the exclusivity intended to be afforded that provision.
VI
The majority opinion discloses its unfavorable view of the public policy behind R.C. 2745.01 by characterizing it as the General Assembly’s attempt “to provide employers with immunity from liability for their intentional tortious conduct.” The statute, however, codifies a cause of action for employees for injuries not covered under Section 35, Article II.
The majority is troubled by the legislative policy of setting a high bar for tort actions in derogation of Section 35, Article II, calling the resulting cause of action “simply illusory” and the requirements “unreasonable and excessive.” But in a constitutional democracy, one is moved to ask, “Says who?” The majority also complains about the General Assembly’s choice of policy, commenting that “the chance of recovery of damages by employees for intentional torts committed by employers in the workplace is virtually zero.” The likelihood of recovery, however, seems far afield of the two asserted arguments for unconstitutionality. Instead, it expresses disdain for the General Assembly’s public-policy decision.
It is true that the statute may rarely be invoked. But that ought to be the case when claims are permitted in derogation of the constitutional compromise between employers and employees. And one would hope that an employer deliberately injuring an employee would be very rare indeed.
*314YII
“ ‘The question, whether a law be void for its repugnancy to the Constitution is, at all times, a question of much delicacy, which ought seldom, if ever, to be decided in the affirmative in a doubtful case.’ ” State ex rel. Dickman v. Defenbacher (1955), 164 Ohio St. 142, 154, 57 O.O. 134, 140, 128 N.E.2d 59, 67, quoting Fletcher v. Peck (1810), 10 U.S. (6 Cranch) 87, 128, 3 L.Ed. 162, 175. I believe the majority errs today by finding this legislation unconstitutional. Therefore, I respectfully dissent.
Moyer, C.J., and Lundberg Stratton, J., concur in the foregoing dissenting opinion.